1

2

3                               UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5     HARRISTON LEE BASS, JR.,                        Case No. 3:19-cv-00411-MMD-WGC
6                                      Petitioner,                   ORDER
             v.
7
      REGINA BAKER, et al.,
8
                                    Respondents.
9

10   I.     SUMMARY
11          Petitioner Harriston Lee Bass, Jr., is a pro se Nevada state prisoner who initiated
12   this habeas corpus proceeding under 28 U.S.C. § 2254. Currently before the Court is
13   Bass’s two-part response (“Response”) (ECF Nos. 8, 9) to the Court’s Order to Show
14   Cause (“OSC”) (ECF No. 7),1 as well as his Motion for Appointment of Counsel (ECF No.
15   5) and Motion to Exceed Page Limit (ECF No. 6). For the reasons discussed below, the
16   Court dismisses his Amended Petition for Writ of Habeas Corpus (ECF No. 4) with
17   prejudice as untimely and denies the remaining motions.
18   II.    BACKGROUND
19          Bass challenges a 2008 conviction and sentence imposed by the Eighth Judicial
20   District Court for Clark County (“state court”), pursuant to a jury verdict, of one count of
21   second-degree murder and 55 drug related counts. (ECF No. 4 at 2, 91.) See also Bass
22   v. State of Nevada, Case Nos. 51822, 53072 (Nev. Sup. Ct.), Direct Appeal Ord. of
23   Affirmance, dated May 18, 2010.2 Bass appealed to the Nevada Supreme Court but was
24
            1The    OSC outlines the relevant procedural background. (See ECF No. 7.)
25
            2This  procedural history is derived from the amended petition and exhibits located
26
     at ECF No. 4 of the Court’s docket as well as the public docket records of the Eighth
27   Judicial District Court and Nevada Supreme Court. This Court takes judicial notice of the
28
1    not successful. See id. His conviction became final on September 6, 2011, when the

2    United States Supreme Court denied reconsideration of his petition for writ of certiorari.

3           Bass filed a state petition for writ of habeas corpus on February 14, 2012, seeking

4    post-conviction relief (“state petition”). The state petition was denied. Bass appealed. The

5    Nevada Supreme Court affirmed the denial of relief and issued a remittitur on August 14,

6    2018. See Bass v. State of Nevada, Case No. 70934 (Nev. Sup. Ct.), State Petition Ord.

7    of Affirmance, dated July 20, 2018 (“post-conviction appeal”).

8           On July 19, 2019, Bass filed his original federal habeas petition in this case. (ECF

9    No. 1.) This Court directed Bass to file an amended petition on the Court’s form or in

10   substantial compliance with the Court’s form. (ECF No. 3.) The Court also instructed Bass

11   to refrain from lengthy factual or legal argument. (Id.) Bass filed an amended petition (ECF

12   No. 4), but it failed to follow the Court’s instructions.3

13          The Court issued the OSC (ECF No. 7) on September 26, 2019, ordering Bass to

14   show cause why his petition should not be dismissed with prejudice as untimely under

15   the Antiterrorism and Effective Death Penalty Act (“AEDPA”), 28 U.S.C. § 2244(d)(1)(A):

16          The AEDPA statute of limitations began to run the day after Petitioner’s
            conviction became final, or on September 7, 2011, and was tolled during
17          the pendency of Petitioner’s state postconviction petition, from February 14,
18
     proceedings in Bass’s criminal and post-conviction matters in the Nevada courts. Records
19   of those proceedings may be accessed by the public online at:
     https://www.clarkcountycourts.us/Anonymous/default.aspx                             and
20   http://caseinfo.nvsupremecourt.us/public/caseSearch.do. (last accessed Nov. 20, 2019).
21          3In the OSC, the Court found that the amended petition incorporates the first two
22   pages of the form petition and the first sheet for each ground, but it does not include the
     pages that follow each ground (see e.g., ECF No. 7 at 4, 6 and 8) on which Bass must
23   identify whether and how each ground has been exhausted. Further, the amended
     petition continues to contain lengthy factual and legal argument. Accordingly, the Court
24   ordered Bass to file a second amended petition, incorporating the exhaustion pages after
25   each ground, and to refrain from lengthy factual and legal argument to the extent possible.
     The deadline to file a second amended petition was 30 days after entry of the OSC:
26   October 26, 2019. To date, Bass has not filed a second amended petition. Nevertheless,
     because Bass’s Response fails to demonstrate timeliness, the Court finds that further
27   amendment would be futile and dismisses the amended petition.
28

                                                     2
            2012, until August 14, 2018. The clock began to run again on August 15,
1           2018. Before petitioner initiated his state postconviction proceedings, 160
            days elapsed on the federal clock. Accordingly, once remittitur issued on
2           the state postconviction proceedings, the statute of limitations expired 205
            days later, or on March 7, 2019. This petition filed no earlier than July 7,
3           2019, is therefore untimely on its face. Petitioner must show cause why the
            petition should not be dismissed as time-barred.
4

5    (ECF No. 7 at 3:11-19.) The Court warned: “If Petitioner responds but fails to show with

6    specific, detailed and competent evidence why the petition should not be dismissed as

7    untimely, the action will be dismissed with prejudice.” (Id. at 4:24-26.)

8           Bass filed a two-part response (ECF Nos. 8, 9) asserting there “is no time bar.”

9    (ECF No. 8 at 1.) He states that the Nevada Supreme Court issued its order of affirmance

10   in the post-conviction appeal on July 20, 2018, and he filed his original federal petition on

11   July 19, 2019. Bass therefore claims his federal petition was filed within AEDPA’s one-

12   year limitation.

13   III.   DISCUSSION

14          AEDPA establishes a one-year period of limitations for federal habeas petitions

15   filed by state prisoners under 28 U.S.C. § 2254. The one-year limitation period begins to

16   run from the latest of four possible triggering dates, with the most common being the date

17   on which the petitioner’s state court conviction became final (by either the conclusion of

18   direct appellate review or the expiration of time for seeking such review). See 28 U.S.C.

19   § 2244(d)(1)(A). If the petitioner seeks direct review from the highest state court and then

20   files a petition for writ of certiorari with the United States Supreme Court, the conviction

21   becomes final when the United States Supreme Court finally denies the petition. See

22   Caspari v. Bohlen, 510 U.S. 383, 390 (1994). If a petitioner fails to file a federal petition

23   before the expiration of the statute of limitations, the petitioner is barred from proceeding

24   on his claims unless tolling applies. See generally Chaffer v. Prosper, 592 F.3d 1046,

25   1048-49 (9th Cir. 2010) (per curiam).

26          The AEDPA one-year limitation period is tolled while a “properly filed application”

27   for post-conviction relief is pending before a state court. 28 U.S.C. § 2244(d)(2). A state

28

                                                  3
1    post-conviction petition is “pending” as long as the ordinary state collateral review process

2    is in continuance. See Carey v. Saffold, 536 U.S. 214, 219-20 (2002). No statutory tolling

3    is allowed for the time period between the finality of a direct appeal and the filing of a

4    state petition for post-conviction relief or other collateral review because no state petition

5    is pending during that time. See Nino v. Galaza, 183 F.3d 1003, 1006-07 (9th Cir. 1999);

6    Rasberry v. Garcia, 448 F.3d 1150, 1153 n.1 (9th Cir. 2006). Likewise, no statutory tolling

7    is allowed for the period between the finality of a post-conviction appeal and the filing of

8    a federal habeas petition. See Nino, 183 F.3d at 1007.

9           Here, Bass’s Response fails to provide any facts to show that his original federal

10   petition was timely filed. Bass contends that his petition was timely because the Nevada

11   Supreme Court issued its order of affirmance in the post-conviction appeal on July 20,

12   2018, and he filed his petition on July 19, 2019. However, this assertion does not address

13   the time period between the finality of his direct appeal and the filing of the state petition,

14   i.e., from September 7, 2011, through February 14, 2012. As the OSC explained, 160

15   days elapsed during this time, meaning that 205 days remained for Bass to file his federal

16   petition once the post-conviction appeal ended. (ECF No. 7 at 3:11-19.) Since a remittitur

17   was issued in the post-conviction appeal on August 14, 2018, the federal clock restarted

18   the following day, and the statute of limitations expired 205 days later on March 7, 2019.

19   Bass filed his petition on July 19, 2019—121 days after the AEDPA deadline expired.

20   Given the facts alleged in Bass’s pleadings, the petition is untimely on its face. Bass’s

21   Response does not demonstrate that further factual development adding further detail

22   may potentially lead to a different conclusion. Rather, the verified dates of the

23   proceedings in Nevada courts support the finding of untimeliness. Bass has asserted no

24   basis for equitable tolling or delayed accrual, and none otherwise being apparent on the

25   record, the Court finds that his petition is untimely and must be dismissed.

26   ///

27   ///

28

                                                   4
1    IV.    CONCLUSION

2           It is therefore ordered that Petitioner Harriston Lee Bass, Jr.’s Amended Petition

3    for Writ of Habeas Corpus (ECF No. 4) is dismissed with prejudice as time-barred.

4           It is further ordered that a certificate of appealability is denied because reasonable

5    jurists would not find the Court’s dismissal of the petition as time-barred to be debatable

6    or wrong.

7           It is further ordered that Bass’s Motion for Appointment of Counsel (ECF No. 5)

8    and Motion to Exceed Page Limit (ECF No. 6) are denied.

9           It is further ordered that, pursuant to Rule 4 of the Rules Governing Section 2254

10   Cases, the Clerk of Court is directed to add Nevada Attorney General Aaron D. Ford as

11   counsel for Respondents and informally serve the Nevada Attorney General by directing

12   a notice of electronic filing of this order to his office. No response is required from

13   Respondents other than to respond to any orders of a reviewing court.

14          The Clerk of Court is further directed to enter final judgment accordingly,

15   dismissing this action with prejudice, and close this case.

16          DATED THIS 21st day of November 2019.

17

18
                                               MIRANDA M. DU
19                                             CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
27

28

                                                  5
